NOTICE OF ALLOWANCE

Terminal Disclaimer
The terminal disclaimer was received on 05/21/2022.  This has been approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claim 1 are not disclosed nor taught by the prior art. Examiner finds the amendment and arguments made by applicant in the remarks dated 05/21/2022 to be persuasive and overcome the prior art of record. 



The closest prior art of record is Nuss et al. (US 2013/0104587 A1) and Davis, Jr. (2,139,576). 

The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim. The aforementioned references teach a refrigerator, an ice crushing device, a driver, an ice bucket, a motor, a gear assembly, and an ice crusher. 



However, the references relied upon fail to teach specific the limitations of:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the limitations of claim 1. 

In regards to Claim 1: Although Nuss in view of Davis discloses the refrigerator and ice-crushing device, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Nuss alone or Nuss in view of Davis to incorporate the details of the wherein the housing assembly further comprises a bottom plate, a bottom of the second portion is open, the bottom plate covers the bottom of the second portion to seal the cylindrical gear between the second portion and the bottom plate, the bottom of the ice-discharging plate is provided with a protrusion at a position corresponding to the groove, the bottom plate is provided with a recess, and the protrusion is snap fitted in the recess, along with the other claimed components of the ice-crushing device. 

Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheng-Ju Chiang Reg. No. 64,282 on 06/16/2022.

Claim 9: The ice crushing device according to claim 6, wherein 


Claims 1-7 and 9-11 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2008/0156826 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                          /ERIC S RUPPERT/Primary Examiner, Art Unit 3763